Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Perone, J), rendered July 27, 2000, convicting him of robbery in the second degree (two counts), upon his plea of guilty, and imposing sentence. By decision and order of this Court dated May 27, 2003, the matter was remitted to the Supreme Court, Westchester County, to hear and report on the defendant’s motion to withdraw his plea of guilty, and the appeal was held in abeyance in the interim (see People v Caccavale, 305 AD2d 695 [2003]). The Supreme Court has now complied.
*585Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty on the ground that he was coerced by his attorney (see CPL 220.60 [3]; People v Frederick, 45 NY2d 520 [1978]). At the hearing on the motion to withdraw his plea of guilty, the defendant’s former assigned counsel expressly refuted the defendant’s testimony that he would not represent the defendant at trial unless the defendant paid him a fee. The record supports the Supreme Court’s determination regarding issues of credibility and its finding that the defendant was not coerced by his former counsel into pleading guilty (see People v Prochilo, 41 NY2d 759, 761 [1977]). The defendant knowingly, intelligently, and voluntarily pleaded guilty in the presence of competent counsel after the court had advised him of the consequences of his plea (see People v Fiumefreddo, 82 NY2d 536 [1993]; People v Harris, 61 NY2d 9 [1983]). Florio, J.P., S. Miller, Adams and Rivera, JJ., concur.